                 Case 3:19-cv-01869-CRB Document 11 Filed 06/17/19 Page 1 of 4



 1    RICHARD MAC BRIDE, SB# 199695
      LAW OFFICES OF RICHARD A. MAC BRIDE
 2    865 Marina Bay Parkway, Suite 43
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Victor Vityapron
 5    And Soontaree Vityapron
 6
                                         UNITED STATES DISTRICT COURT
 7                                      NORTHERN DISTRICT OF CALIFORNIA
 8   Samuel Love,                                                 )   Case Number 19-1869 JSC
 9                                                                )
                              Plaintiff,                          )   ANSWER OF DEFENDANTS VICTOR
10                                                                )   VITYAPRON AND SOONTAREE
                                                                  )   VITYAPRON
     Vs.                                                          )
11
                                                                  )
12   Victor Vityapron, et al.,                                    )   JURY TRIAL DEMANDED
                                                                  )
13                                                                )
                              Defendants.                         )
14                                                                )
                                                                  )
15
16
      Defendants Victor Vityapron and Soontaree Vityapron, through their attorney Richard A. Mac
17
      Bride, hereby responds to the Complaint herein. Defendants reserves the right to amend, add, or
18
      strike affirmative defenses due to any inadvertence, pursuant to applicable law. Defendants further
19    reserves the right to raise affirmative defenses and admit such at trial, which may be subsequently
20    discovered, pursuant to applicable law.
21
22    The answers below correspond to the paragraphs in the Complaint.

23    1. Defendants are without knowledge or information to form a basis regarding this allegation,

24         and on this basis, deny.
      2. Admit.
25
      3. Admit.
26
      4. Admit.
27
      5. Admit.
28
      6. Admit.
     ___________________________________________________________________________________________________________


     Answer to Complaint 19-1869 JSC - U.S. District Court Northern Dist. CA
                                                            -1-
                 Case 3:19-cv-01869-CRB Document 11 Filed 06/17/19 Page 2 of 4



 1    7. Admit.
 2    8. This answering defendant is without knowledge or information to form a basis regarding this

 3         allegation, and on this basis, denies.
      9. Admit.
 4
      10. Respondents admit that supplemental jurisdiction exists in the law.
 5
      11. Admit.
 6
      12. This answering defendant is without knowledge or information to form a basis regarding this
 7
           allegation, and on this basis, denies.
 8
      13. Admit.
 9    14. Admit.
10    15. Admit.
11    16. Deny. The property is compliant with the ADA and the California Building Code. It has been
12         repaired and inspected by a CASp expert after plaintiff’s alleged visit.

13    17. This answering defendant is without knowledge or information to form a basis regarding this
           allegation, and on this basis, denies.
14
      18. Deny.
15
      19. This answering defendant is without knowledge or information to form a basis regarding this
16
           allegation, and on this basis, denies.
17
      20. Deny. The property is now compliant.
18
      21. This answering defendant is without knowledge or information to form a basis regarding this
19         allegation, and on this basis, denies.
20    22. Deny. Plaintiff can return. The property is in compliance.
21    23. Deny. The property is in compliance.
22    24. No response needed. This is a repleading of prior paragraphs.

23    25. Respondents admit that the law is the law.
      26. Respondents admit that the law is the law.
24
      27. Respondents deny that accessible parking was lacking.
25
      28. Deny.
26
      29. Admit that the law is the law.
27
      30. Deny.
28
     ___________________________________________________________________________________________________________


     Answer to Complaint 19-1869 JSC - U.S. District Court Northern Dist. CA
                                                            -2-
                 Case 3:19-cv-01869-CRB Document 11 Filed 06/17/19 Page 3 of 4



 1    31. No response needed. This is a repleading of prior paragraphs. Respondents admit that the law
 2         is the law.

 3    32. Respondents admit that the law is the law.
      33. Deny.
 4
      34. Deny liability.
 5
 6
                                                  AFFIRMATIVE DEFENSES
 7
 8
                                             FIRST AFFIRMATIVE DEFENSE
 9                                         (Lack of Jurisdiction due to mootness)
10    1. AS A FIRST, SEPARATE, AND DISTINCT AFFIRMATIVE DEFENSE, defendants allege
11         lack of jurisdiction due to mootness, because there is no live case or controversy regarding
12         plaintiff’s demands for injunctive relief, because access improvements in regard to the

13         disability access barriers complained of in the complaint are complete, and so the barriers
           complained of in the complaint no longer exist.
14
15
                                           SECOND AFFIRMATIVE DEFENSE
16
                                                  (Not a bona fides customer)
17
      2. AS A SECOND, SEPARATE, AND DISTINCT AFFIRMATIVE DEFENSE, defendant
18
           alleges that the complaint, and each purported claim for relief alleged therein, is barred
19         because plaintiff was not a bona fides customer of the business, and does not intend to return,
20         such that this court cannot grant a remedy that will prevent future harm. Instead, if plaintiff
21         visited the business, it was not with the purpose of buying goods and services, but rather with
22         the sole purpose of instituting the instant litigation, and without intention to return.

23
     WHEREFORE, these answering defendants prays for judgment against plaintiff as follows:
24
         1. That plaintiff take nothing by reason of this complaint;
25
         2. For such costs and expenses of suit incurred herein;
26
         3. Reasonable attorney’s fees and costs according to proof;
27
         4. For such other and further relief as the Court may deem just and proper.
28
     ___________________________________________________________________________________________________________


     Answer to Complaint 19-1869 JSC - U.S. District Court Northern Dist. CA
                                                            -3-
                 Case 3:19-cv-01869-CRB Document 11 Filed 06/17/19 Page 4 of 4



 1
 2
 3   Date: June 17, 2019

 4
      /s/ Richard A. Mac Bride
 5    Richard A. Mac Bride
       Attorney for defendants Victor Vityapron and Soontaree Vityapron
 6
 7
                                                 DEMAND FOR JURY TRIAL
 8
      Defendant hereby demands a jury trial.
 9
10   Date: June 17, 2019

11
      /s/ Richard A. Mac Bride
12    Richard A. Mac Bride
13    Attorney for defendants Victor Vityapron and Soontaree Vityapron

14
                                                         VERIFICATION
15
16    I, Victor Vityapron, and I, Soontaree Vityapron, are defendants in the above-entitled action. We

17    have read the foregoing answer, and we know the contents thereof. The same is true to our own
      knowledge, except as to those matters that are alleged on information and belief, and as to those
18
      matters, we believe them to be true.
19
      We verify under penalty of perjury that the foregoing is true and correct.
20
21
      Date: June 17, 2019 Victor Vityapron                             /s/ Victor Vityapron
22    Date: June 17, 2019 Soontaree Vityapron                          /s/ Soontaree Vityapron
23
24    I attest that the original signature of the person whose electronic signature is shown above is
25    maintained by me, and that her concurrence in the filing of this document and attribution of her

26    signature was obtained.

27
                                                             /s/ Richard A. Mac Bride
28
                                                             Richard A. Mac Bride
     ___________________________________________________________________________________________________________


     Answer to Complaint 19-1869 JSC - U.S. District Court Northern Dist. CA
                                                            -4-
